Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to RCE filed on 02/16/21. 

Claims 1-5 are remain pending in the application.


Claim Rejections - 35 USC § 101 

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more ("2014 Interim Guidance on Patent Subject Matter Eligibility," 79 Fed. reg. 74618 (Dec. 16, 2014), which supplements the "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Ply. Ltd. v. CLS Bank International, et al.," Memorandum to the Examining Corps, June 25, 2014. See also DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. Dec. 5, 2014) and Content Extraction v. Wells Fargo Bank (Fed. Cir. Dec. 23, 2014)).

The courts found concepts relating to “comparing information regarding a sample or test subject to a control or target data …collecting and comparing know information … obtaining and comparing intangible data …comparing new and stored information and using rules to identify options ” as an abstract idea. Furthermore, abstract ideas are also “…an algorithm for calculating parameters indicating an abnormal condition …calculating the difference between local and average data values…” With respect to Claim 1, the abstract idea is encompassed in limitations “…a single-ended mode to mixed mode (SE/MM) converter having first and second inputs….;….a mixed mode to single-ended mode (MM/SE) converter having third and fourth inputs…..;….coupling a different one of four 2 to 1 directional converters to each of the first, second, third and fourth inputs.…;…. forming a physical circuit in the production of a hardware device based on the simulation……” in claim 1.

The additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea because the additional elements cause the computing system to perform the evaluating steps. Generic computing system/module performing generic computing functions, without an inventive concept, do not amount to significantly more than the abstract idea. Different type of code does not impose meaningful limitations or render the idea less abstract.  Looking at the elements as a combination does not add anything more than the elements analyzed individually.  Therefore, the claim does not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.
 
Claims 2-5 are likewise rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bockelman et al. (“Combined Differential and Common-Mode Scattering Parameters: Theory and Simulation ” July 1995 pages 1530-1539. (year: 1995)).

As to claim 1, the prior art teaches a method of providing a bidirectional single mode/mixed mode converter, the method comprising: 

providing a model of a single-ended mode to mixed mode (SE/MM) converter having first and second inputs (see fig 1-3 pages 1531-1533); 

providing a model of a  mixed mode to single-ended mode (MM/SE) converter having third and fourth inputs (see fig 2-4 pages 1533-1535); 

and coupling in a computer simulation a different one of four 2 to 1 directional converters to each of the first, second, third and fourth inputs (see Introduction fig 3-5 pages 1534-1536);

forming a physical circuit in the production of a hardware device based on the simulation (see Abstract, fig 3-6 pages 1535-1537.

As to claim 2 the prior art teaches wherein at least one of the plurality of 2 to 1 directional converters includes: 

a probe voltage source coupled to ground (see fig 2-3 pages 2-3); 

and a voltage controlled voltage source that provides an output voltage based on a signal from the SE/MM converter (see fig 2-4 pages 2-4).

As to claim 3 the prior art teaches wherein at least one of the plurality of 2 to 1 directional converters includes: 

a probe voltage source coupled to ground (see fig 1-3 pages 3-5); 

and a voltage controlled voltage source that provides an output voltage based on a signal from the MM/SE converter (see fig 2-5 pages 4-6).

As to claim 4 the prior art teaches wherein the first and second inputs are connected, respectively, to a positive and a negative signal of a differential pair (see fig 2-6 pages 4-7).

As to claim 5 the prior art teaches wherein the third and fourth inputs are connected, respectively, to a difference signal Vdiff and a common signal Vcomm that is an average of two values (see fig 3-8 pages 6-10).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is 571 272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851